SENTENCIA
Evaluados los planteamientos de las partes a la luz de los autos originales, Exposición Narrativa de la Prueba y evidencia documental, resolvemos que los demandados-recurrentes Hotel Coamo Springs, Inc., et al., deben ser compensados por el valor que las aguas termales le añaden a los terrenos expropiados, mas no así en cuanto a las rui-nas estructurales allí existentes. Él Tribunal de Primera Instancia, previa vista evidenciaría, procederá a determi-nar la justa compensación de las aguas termales como parte de los terrenos expropiados.
Simultáneamente con este mandato, se devolverán los autos originales a la sala sentenciadora para los trámites correspondientes.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente y disidente. El Juez Aso-ciado Señor Fuster Berlingeri emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernández Denton y Alonso Alonso se inhibieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*39Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Como se sabe, en nuestro país el Estado no puede incau-tarse de propiedad privada para uso público si no media el pago de una justa compensación. Así lo ordena nuestra Constitución en el Art. II, Sec. 9, L.P.R.A., Tomo 1, y lo reitera la Ley de Expropiación Forzosa, 32 L.P.R.A. see. 2907. La justa compensación por la expropiación se deter-mina judicialmente conforme el procedimiento especial es-tablecido por la referida ley.
En el caso ante nos, el Tribunal de Primera Instancia erró al determinar la justa compensación que debe pagar el Estado por los terrenos expropiados al Hotel Coamo Springs, Inc. Su valoración de dichos terrenos no tomó su-ficientemente en cuenta las aguas termales subyacentes. Por ello procede que devolvamos los autos a la sala senten-ciadora para que se evalúen con más precisión los terrenos en cuestión.
Debe quedar claro que no se trata de darle un valor a las aguas termales como tal. El valor de las aguas termales no se puede determinar independientemente de los terre-nos debajo de los cuales está localizado el manantial. De lo que se trata es de determinar el valor de los terrenos to-mando en cuenta la existencia de las aguas termales sub-yacentes (4 Nichols on Eminent Domain Sec. 1322 (ed. rev. 1993)), es decir, de precisar el valor que dichas aguas le añaden a los terrenos expropiados.
De la prueba que tuvo el Tribunal de Primera Instancia surge claramente que, por razón precisamente de las aguas termales en cuestión, el uso más productivo de los terrenos expropiados es para fines turísticos. Por ello, no tendría mucho sentido determinar el valor de dichos terrenos a base de ventas de predios destinados a la agricultura. Lo *40propio sería utilizar para ello el análisis de ventas de pre-dios comparables destinados para fines turísticos.
El foro a quo tuvo ante sí, como venta comparable, la información sobre una finca de cabida similar a la de los terrenos expropiados que se adquirió para establecer el hotel Holiday Inn en Ponce. Sin embargo, no usó el precio de venta de dicha finca ($12,000 por cuerda) para determinar la justa compensación de los terrenos expropiados, aparen-temente, porque estimó que dicha finca, por tener vista panorámica y por estar cerca de un balneario, no era comparable con los terrenos expropiados. Esto delata precisa-mente el error cometido por el Tribunal de Primera Instan-cia en su valoración de los terrenos de los Baños de Coamo. El potencial turístico de esos terrenos es de mayor magni-tud que el que le atribuyó la sala sentenciadora. Los baños termales tienen, evidentemente, un gran atractivo para so-laz y entretenimiento. En una isla como la nuestra, de tan-tas playas y parajes con vista panorámica, los Baños Ter-males de Coamo han constituido siempre una atracción única, excepcional. En una época fue uno de los lugares de recreación más atrayentes de Puerto Rico. Su singularidad y su pasado histórico ciertamente le dan, al menos, un valor comparable con los lugares que tienen vista panorá-mica y balnearios cercanos. Por ello, estimo que los terre-nos en cuestión debieron valorarse en algo más que lo que le adjudicó el Tribunal de Primera Instancia. Estoy con-forme con la decisión de la mayoría de devolver el asunto a dicho foro —para que evalúe más equitativamente dichos terrenos— por la razón antes señalada.